Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2021 has been entered.

Response to Arguments
4.	Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.
5.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in 
6.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 

7. Improper Dependency:  Claim 4 is objected because of improper dependent form. Claim 4 is depend on 2 or 3. Further correction is required.  For the purpose of examination, examiner assume that claim 4 depends on claim 2. 


CLAIM OBJECTION
8. 	a. Claims 2 & 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 4, 5 & 16 are also objected since they are depend on the above claims. 







Claim Rejection- 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 7, 10-13, 18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Pub No. WO 2016/070352) and further in view of Chen (Pub No. 2018/0041889); and further in view of Takehana (Pub No. 2016/0014790).
Regarding claim 1, Wang discloses a communication apparatus comprising circuitry operative to assign power (Fig. 7-8: Uplink power transmission) for transmitting the data at least according to a power loss feature related to a particular target receiver (Para. 81, Base station communication and UE as relay. Power loss feature[Wingdings font/0xE0]assigned power based on necessity) and a transmitter operative to transmit, to the plurality of target receivers, the data with the assigned power (Abstract & Para. 83 & 81: Power allocation by the base station for UE. UE transmit and relay data). Wang further discloses transmitter which, in operation, transmits, to the plurality of target receivers, the data with the assigned power (Para. 67: Transmit from BS to UE & Para. 81: Base station transmit with specific power)
Wang is silent regarding a circuitry operative to determine respective priorities of a plurality of target receivers to which data is transmitted.
In a similar field of endeavor, Chen discloses circuitry operative to determine respective priorities of a plurality of target receivers to which data is transmitted and transmitting data determine priorities of a plurality of target receivers & data transfer).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the wireless communication system of Chen’s disclosure with the uplink downlink power control system, as taught by Wang. Doing so would have result in improved efficiency of communications and higher reliability of controlling power for plurality of devices. 
Wang in view of Chen is silent regarding, the data are simultaneously transmitted to the plurality of target receivers in a subframe including at least a plurality of first resource blocks allocated to only a first one of the plurality of target receivers and a plurality of second resource blocks allocated to only a second one of the plurality of target receivers.
Takehana discloses, wherein the data are simultaneously transmitted to the plurality of target receivers in a subframe including at least a plurality of first resource blocks allocated to only a first one of the plurality of target receivers (Fig. 12: Base station-200 allocate resource blocks to a first group A-SQ14) & (Para. 170-171) & (Para. 136: simultaneously allocates transmission) and a plurality of second resource blocks allocated to only a second one of the plurality of target receivers (Fig. 12: Base station-200 allocate resource blocks to a second group B-SQ16) (Para. 170-171).
At the time of filing, it would have been obvious to use resource allocation system to allocate resources properly for robust communication for device to device in a wireless system
Regarding claim 7 & 18, Wang is silent regarding the circuitry is operative to: determine the priority of the target receiver corresponding to a QoS related priority of the data transmitted to the target receiver.
Device priority based on quality of services).
At the time of filling, it would have been obvious to use service quality to determine the priority of the devices for robust data communication. 
Regarding claim 10, Wang teaches resource blocks are allocated to the data transmitted to the target receivers subframe by subframe (Para. 39: resource blocks are allocated) & (Fig. 3).
Regarding claim 11, Wang discloses the communication apparatus is a relay user equipment (UE), and the target receivers are at least some of remote UEs and base stations (Fig. 7).
Regarding claim 12, Wang discloses the communication apparatus is a base station for assigning power for a relay UE to transmit the data to the target receivers, and the target receivers are at least some of remote UEs and base stations (Fig. 7 & 13: assigning power for a relay).
Regarding claim 13, Wang discloses a power control method, at a communication apparatus, comprising assigning power for transmitting the data at least according to a power loss feature related to a particular target receiver of which the priority is the highest (Fig. 7-8: Uplink power transmission & Para. 81, Base station communication and UE as relay. Power loss feature[Wingdings font/0xE0]assigned power based on necessity) and a transmitter operative to transmit, to the plurality of target receivers, the data with the assigned power (Abstract & Para. 83 & 81: Power allocation by the base station for UE. UE transmit and relay data). 

In a similar field of endeavor, Chen discloses determining respective priorities of a plurality of target receivers to which data is transmitted and transmitting data which the priority is height (Para. 75 & 80: determine priorities of a plurality of target receivers & data transfer).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the wireless communication system of Chen’s disclosure with the uplink downlink power control system, as taught by Wang. Doing so would have result in improved efficiency of communications and higher reliability of controlling power for plurality of devices. 
Wang in view of Chen is silent regarding, the data are simultaneously transmitted to the plurality of target receivers in a subframe including at least a plurality of first resource blocks 
allocated to only a first one of the plurality of target receivers and a plurality of second resource blocks allocated to only a second one of the plurality of target receivers.
Takehana discloses the data are simultaneously transmitted to the plurality of target receivers in a subframe including at least a plurality of first resource blocks allocated to only a first one of the plurality of target receivers (Fig. 12: Base station-200 allocate resource blocks to a first group A-SQ14) & (Para. 170-171) & (Para. 136: simultaneously allocates transmission)  and a plurality of second resource blocks allocated to only a second one of the plurality of target receivers (Fig. 12: Base station-200 allocate resource blocks to a second group B-SQ16) (Para. 170-171).

Regarding claim 20, Wang discloses a communication apparatus, comprising: a receiver receives data which is transmitted with a power from a transmitter (Para. 28-29: Uplink &Downlink data transfer between UE and base stations) and a circuitry decodes the received data (Para. 30: Data obviously encode and decode between devices); and the power is assigned at least according to a power loss feature related to a particular target receiver (Para. 81, Base station communication and UE as relay. Power loss feature[Wingdings font/0xE0]assigned power based on necessity).
Wang is silent regarding a circuitry operative to determine respective priorities of a plurality of target receivers to which data is transmitted.
In a similar field of endeavor, Chen discloses circuitry operative to determine respective priorities of a plurality of target receivers to which data is transmitted and transmitting data which the priority is height (Para. 75 & 80: determine priorities of a plurality of target receivers & data transfer).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the wireless communication system of Chen’s disclosure with the uplink downlink power control system, as taught by Wang. Doing so would have result in improved efficiency of communications and higher reliability of controlling power for plurality of devices. 
Wang in view of Chen is silent regarding, the data are simultaneously transmitted to the plurality of target receivers in a subframe including at least a plurality of first resource blocks 

Takehana discloses the data are simultaneously transmitted to the plurality of target receivers in a subframe including at least a plurality of first resource blocks allocated to only a first one of the plurality of target receivers (Fig. 12: Base station-200 allocate resource blocks to a first group A-SQ14) & (Para. 170-171) & (Para. 136: simultaneously allocates transmission)  and a plurality of second resource blocks allocated to only a second one of the plurality of target receivers (Fig. 12: Base station-200 allocate resource blocks to a second group B-SQ16) (Para. 170-171).
	At the time of filing, it would have been obvious to use resource allocation system to allocate resources properly for robust communication for wireless system. 
Claims 3, 6 & 15 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Pub No. WO 2016/070352), in view of Chen (Pub No. 2018/0041889), in view of Takehana (Pub No. 2016/0014790) and further in view of Sevindik (Pub No. 20160066336).
Regarding claim 3 & 15, Wang is silent regarding the circuitry is operative to start to determine respective priorities of the plurality of target receivers in response to that at least one of distance differences between the communication apparatus and the respective target receivers is larger than a distance difference threshold.
In a similar field of endeavor, Sevindik discloses the circuitry is operative to start to determine respective priorities of the plurality of target receivers in response to that at least one of distance differences between the communication apparatus and the respective target receivers is larger than a distance difference threshold (Para. 29: …the distance, D, between relay access node 120 and donor access node 110 exceeds a threshold criteria, traffic communicated with wireless device 130 may be scheduled with a higher priority than traffic communicated with wireless device 131…”).
At the time of filling, it would have been obvious to use distance threshold to determine the priority of the devices to robust data communication. 
Regarding claim 6 & 17, Wang is silent regarding determine the priority of the target receiver corresponding to a distance between the communication apparatus and the target receiver.
Sevindik discloses determine the priority of the target receiver corresponding to a distance between the communication apparatus and the target receiver (Para. 29).
At the time of filling, it would have been obvious to use distance threshold to determine the priority of the devices to robust data communication. 
Claims 8-9 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Pub No. WO 2016/070352), in view of Chen (Pub No. 2018/0041889), in view of Takehana (Pub No. 2016/0014790) and further in view of Zhao (Pub No. 2016/0105853).
Regarding claim 8 & 19, Wang is silent regarding the circuitry is operative to assign a total power for transmitting the data lower than a power limit calculated by a power loss feature related to a base station.
Zhao teaches the circuitry is operative to assign a total power for transmitting the data lower than a power limit calculated by a power loss feature related to a base station (Para. 10 & 12: Total power lower than a power limit calculated by a power loss feature).
At the time of filling, it would have been obvious to use power control system for minimize the interference in the wireless communication.
Regarding claim 9, Wang is silent regarding the power loss feature related to the 
Zhao teaches the power loss feature related to the particular target receiver comprises pathloss indicating power consumption on a path between the communication apparatus and the particular target receiver (Para. 12-13: Pathloss indicating power consumption), and the power loss feature related to the base station comprises pathloss indicating power consumption on a path between the base station and the communication apparatus (Para. 42-43 & 12-13: Pathloss indicating power consumption on a path between the base station and the communication apparatus).
At the time of filling, it would have been obvious to use power control system for minimize the interference in the wireless communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MD K TALUKDER/            Primary Examiner, Art Unit 2648